 

Exhibit 10.360

 

AGREEMENT OF PURCHASE AND SALE

 

[1309 and 1331 West Morehead Street, Charlotte NC;

811 and 829 South Summit Avenue, Charlotte, NC]

 

ARTICLE 1. PROPERTY/PURCHASE PRICE

 

1.1          Certain Basic Terms.

 

(a)          Purchaser and Notice Address:

 

  With a copy to:     ArchCo Residential LLC Sherman & Howard L.L.C. Attn: Jason
Jacobson   Attn: Mike Shomo 5925 Searl Terrace 633 Seventeenth Street, Suite
3000 Bethesda, MD 20816 Denver, CO 80202 Telephone: (571) 220-4829 Telephone:
(303) 299-8256 E-mail: jasonjacobson23@gmail.com E-mail:
mshomo@shermanhoward.com       And with a copy to:       ArchCo Residential LLC
  Attn: Neil T. Brown   7 Piedmont Center, Suite 300   Atlanta, GA 30305  
Telephone: (571) 220-4829   E-mail: neil@ntbrown.com

 

(b)          Seller and Notice Address:

 

  With a copy to:     Southern Apartment Group-49, LLC Moore & Van Allen PLLC
Attn:  Shane Seagle Attn:  Emily B. Reynolds 1435 West Morehead Street, Suite
130 100 North Tryon Street, Suite 4700 Charlotte, NC 28208 Charlotte, NC  28202
Telephone: (704) 362-2400 Telephone:  704-331-3626 E-mail:
sseagle@southernapartmentgroup.com E-mail:  emilyreynolds@mvalaw.com

 

(c)          Title Company and Notice Address:

 

Fidelity National Title   Attn: Stephen B. Sanders   4643 S. Ulster Street,
Suite 500   Denver, CO 80237   Telephone: 303-889-8164   E-mail:
sbsanders@fnf.com  

 



 1 

 

 

(d)          Escrow Agent and Notice Address:

 

Fidelity National Title   Attn: Stephen B. Sanders   4643 S. Ulster Street,
Suite 500   Denver, CO 80237   Telephone: 303-889-8164   E-mail:
sbsanders@fnf.com  

 

  (e) Date of this Agreement: The latest date of execution by the Seller or the
Purchaser, as indicated on the signature page of this Agreement.           (f)
Purchase Price: $5,500,000.00.  The Purchase Price assumes that the North
Carolina Brownfields tax incentive will be available for the Proposed Project in
the same magnitude and under conditions for eligibility that are no more
restrictive than exist on the date of the Agreement.           (g) Earnest
Money: Is defined in Section 1.3.           (h) Operating Agreement Period: The
period ending 30 days after the Date of this Agreement.           (i) Due
Diligence Period: The period ending 60 days after the Date of this Agreement.  
        (j) Closing Date: The earlier occurrence of (i) 120 days after the
expiration of the Due Diligence Period (the “Outside Closing Date”) or
(ii) within 15 days of the Purchaser’s receipt of the Development Approvals
(defined in Section 2.4(a)), as the Closing Date may be extended under
Section 2.4(c).           (k) Broker: Beau McIntosh of Capstone Apartment
Partners.           (l) Proposed Project: A multifamily rental apartment complex
consisting of approximately 283 units, pursuant to plans and specifications
prepared by and satisfactory to Purchaser.             (m) Business Day: Any day
which is not (i) a Saturday, (ii) a Sunday or (iii) a holiday on which national
banks operating in North Carolina, are authorized to be closed.

 

1.2           Property. Subject to the terms and conditions of this Agreement,
Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, all of
Seller’s right, title and interest in and to the following property
(collectively, the “Property”):

 

(a)          The approximately 3.10 acres of land commonly known as 1309 and
1331 West Morehead Street and 811 and 829 South Summit Avenue and located in
Charlotte, North Carolina, as described in Exhibit A attached to this Agreement
(the “Land”), together with Seller’s right, title and interest in (i) all
improvements located on the Land (the “Improvements”), (ii) the easements,
tenements, hereditaments, and appurtenances belonging or appertaining to the
Land, (iii) adjacent streets, alleys and rights-of-way, or other property
abutting the Land, and (iv) any and all minerals and mineral rights, water and
water rights, wells, well rights and well permits, water and sewer taps,
sanitary or storm sewer capacity or reservations and rights under utility
agreements with any applicable governmental or quasi-governmental entities or
agencies with respect to the providing of utility services to the Land
(collectively, the “Real Property”).

 

 2 

 

 

(b)          All equipment, machinery, furniture, furnishings, supplies and
other tangible personal property owned by Seller, and used by Seller exclusively
in connection with the Real Property, if any, and Seller’s interest in any such
property leased by Seller, now or hereafter located in and used exclusively in
connection with the operation, ownership or management of the Real Property
(collectively, the “Tangible Personal Property”).

 

(c)          All intangible personal property related to the Real Property and
the Improvements owned by Seller and used by Seller exclusively in connection
with the Land, if any, including, without limitation: all well permits, water
and sewer taps, sanitary or storm sewer capacity or reservations and rights
under utility agreements with any applicable governmental or quasi-governmental
entities or agencies with respect to the providing of utility services to the
Land; the plans and specifications and other architectural and engineering
drawings for the Improvements; warranties; contract rights related to the
construction, operation, ownership or management of the Real Property; the
Development Approvals and all other governmental permits, approvals and licenses
(to the extent assignable); tenant lists and correspondence; and all records
relating to the Property (collectively, the “Intangible Personal Property”).

 

1.3           Earnest Money. Within five Business Days after receipt of a fully
executed copy of this Agreement, Purchaser shall deposit $50,000 in good funds
with the Escrow Agent as an earnest money deposit (the “First Deposit”). If this
Agreement is not terminated under Section 2.2(b), Purchaser shall deposit
$150,000 in good funds with the Escrow Agent as an additional earnest money
deposit (the “Second Deposit”) before the end of the Due Diligence Period. Upon
the expiration of the Due Diligence Period, the Earnest Money becomes
nonrefundable to Purchaser, except as otherwise expressly set forth in this
Agreement. “Earnest Money” means, collectively, the First Deposit, the Second
Deposit once made by Purchaser, and each Extension Deposit (defined in
Section 2.4(c)) once made by Purchaser, together with interest on such amounts.
The Earnest Money shall be applied to the Purchase Price at Closing. If this
Agreement terminates prior to the end of the Operating Agreement Period, the
Escrow Agent shall refund the Earnest Money to Purchaser immediately upon
request, and all further rights and obligations of the parties under this
Agreement shall terminate, except those which by their terms survive any
termination of this Agreement. Otherwise, the Escrow Agent shall disburse the
Earnest Money to Seller upon the Closing or as otherwise set forth in this
Agreement upon the earlier termination of this Agreement. The Escrow Agent shall
hold and disburse the Earnest Money in accordance with Article 9 of this
Agreement.

 

1.4           Independent Contract Consideration. At the same time as the
deposit of the Earnest Money to the Escrow Agent, Purchaser shall deliver to
Seller the sum of $100.00 (the “Independent Contract Consideration”) which
amount has been bargained for and agreed to as consideration for Purchaser’s
exclusive option to purchase the Property and the Due Diligence Period as
provided in this Agreement, and for Seller’s execution and delivery of this
Agreement. The Independent Contract Consideration is in addition to and
independent of all other consideration provided in this Agreement, and is
nonrefundable in all events.

 

ARTICLE 2. INSPECTION AND DEVELOPMENT APPROVALS

 

2.1           Seller’s Delivery of Specified Documents. Within two Business Days
after the date of this Agreement, Seller shall provide to Purchaser the
following information with respect to the Property (the “Property Information”)
to the extent in Seller’s possession or control: (i) any environmental reports
and a schedule listing any such reports; (ii) maps and surveys (including,
without limitation, archaeological, boundary, topographic and tree surveys);
(iii) Seller’s existing title policy (iv) any soils and engineering reports;
(v) any written notices, reports, citations, orders, zoning letters, or
decisions from any governmental authority; (vi) all agreements with or
applications to, and responses and decisions from, any governmental authority
with respect to any zoning modification, variance, exception, platting or other
matter relating to the zoning, use, development, subdivision or platting of the
Property; (vii) copies of all agreements, studies, reports, correspondence and
other documents relating to the presence or absence of any endangered species or
environmentally sensitive areas on the Property; (viii) any pleadings,
judgments, court orders and settlement agreements relating to or resulting from
legal proceedings affecting the Property; and (ix) any leases, contracts or
agreements relating to the Property or services being provided or to be provided
to the Property, including, without limitation, any agreements with electric,
cable, gas, telephone or other utility providers. Seller shall provide to
Purchaser any documents described above and coming into Seller’s possession or
control or produced by Seller after the initial delivery above and shall
continue to provide same during the pendency of this Agreement. All property
Information will be provided to Purchaser without any representation or warranty
of any kind or nature whatsoever and is merely provided to Purchaser for
Purchaser’s information purposes. Until Closing, Purchaser and Purchaser’s
designees shall maintain all Property Information as confidential information;
provided that Purchaser may disclose the Property Information to (A) Purchaser’s
employees, agents, advisors and consultants and potential investors and lenders
having a need to know about the same in connection with the investigation of the
Property and the transactions contemplated under this Agreement and Purchaser’s
potential investment in and development of the Property, and (B) governmental
agencies but only to the extent necessary in connection with obtaining the
Development Approvals. If the purchase and sale of the Property is not
consummated in accordance with this Agreement, regardless of the reason or the
party at fault, Purchaser shall immediately redeliver to Seller all copies of
the Property Information, whether such copies were actually delivered by Seller
or are duplicate copies made by Purchaser or Purchaser’s designees.

 

 3 

 

 

2.2           Due Diligence.

 

(a)          Purchaser shall have through the last day of the Due Diligence
Period in which to examine, inspect, and investigate the Property and, in
Purchaser’s sole and absolute judgment and discretion, to determine whether the
Property is acceptable to Purchaser, whether Purchaser is prepared to make an
investment in the Property, and for Purchaser to obtain all necessary internal
approvals.

 

(b)          If Purchaser, in Purchaser’s sole and absolute judgment and
discretion, determines that the Property is acceptable to Purchaser, Purchaser
shall deliver a written notice to Seller and Escrow Agent (a “Due Diligence
Approval Notice”) and shall deposit the Second Deposit with the Escrow Agent as
additional Earnest Money within five Business Days after the end of the Due
Diligence Period. If Purchaser so deposits the Second Deposit with Escrow Agent,
Purchaser and Seller shall proceed to Closing in accordance with and subject to
the terms and conditions of this Agreement. Notwithstanding anything to the
contrary in this Agreement, Purchaser may terminate this Agreement by giving
notice of termination (a “Due Diligence Termination Notice”) to Seller on or
before the last day of the Due Diligence Period. If Purchaser fails to deposit
the Second Deposit with Escrow Agent in accordance with Section 1.3 or fails to
deliver either a Due Diligence Approval Notice or a Due Diligence Termination
Notice to Seller and Escrow Agent in accordance with this Section 2.2(b),
Purchaser shall be deemed to have delivered a Due Diligence Termination Notice
on the last day of the Due Diligence Period and Purchaser shall be deemed to
have terminated this Agreement effective as of the expiration of the Due
Diligence Period.

 

(c)          Purchaser and its agents, employees, and representatives shall have
a continuing right of reasonable access to the Property during the pendency of
this Agreement for the purpose of conducting surveys, engineering, geotechnical,
and environmental inspections and tests (including intrusive inspection and
sampling for which Purchaser shall obtain Seller’s prior written consent, which
shall not be unreasonably withheld or delayed), and any other inspections,
studies, or tests reasonably required by Purchaser. In the course of its
investigations Purchaser may make inquiries to third parties including, without
limitation, lenders, contractors, and municipal, local, and other government
officials and representatives, and Seller consents to such inquiries. Purchaser
shall keep the Property free and clear of any liens resulting from any such
entry by Purchaser, its agents, employees, or representatives. If any inspection
or test disturbs the Property, Purchaser will promptly restore the Property to
the same condition as existed prior to any such inspection or test. Except as
otherwise provided in connection with Seller’s consent for any intrusive
inspection or sampling, any activities by or on behalf of Purchaser, including,
without limitation, the entry by Purchaser or Purchaser’s designees onto the
Property, or the other activities of Purchaser or Purchaser’s designees with
respect to the Property (“Purchaser’s Activities”) shall not damage the Property
in any manner whatsoever. Further, Purchaser shall indemnify, defend and hold
Seller harmless from and against any and all claims, liabilities, damages,
losses costs and expenses of any kind or nature whatsoever (including, without
limitation, attorney’s fees and expenses and court costs) (but excluding any
claims, liabilities, damages, losses costs and expenses arising from Purchaser’s
mere discovery of any condition relating to the Property) suffered, incurred or
sustained by Seller and proximately caused by any Purchaser’s Activities.
Notwithstanding any provision herein to the contrary. Purchaser’s obligations
under this Section 2.2(c) shall survive the Closing and any termination of this
Agreement. Purchaser shall copy Seller on any written reports or summaries
prepared by or obtained from third parties (other than any attorney work product
or attorney-client communications) in connection with its due diligence.
Further, Seller shall be a reliance party under any reports obtained by
Purchaser and Purchaser shall timely deliver a copy of the same to Seller.

 

 4 

 

 

(d)          Prior to Purchaser and Purchaser’s designees entering onto the
Property, Purchaser shall: (i) if Purchaser does not then have such a policy in
force, procure a policy of commercial general liability insurance issued by an
insurer reasonably satisfactory to Seller covering all Purchaser’s Activities
with a single limit of liability (per occurrence and aggregate) of not less than
$1,000,000; (ii) deliver to Seller a Certificate of Insurance evidencing that
such insurance is in force and effect and evidencing that Seller has been named
as an additional insured thereunder with respect to any Purchaser’s Activities
(such Certificate of Insurance shall be delivered to the attention of Scott Herr
at the address for notices set forth below in Seller’s execution of this
Agreement). The policy of liability insurance required by this provision shall
be written on an “occurrence” basis and shall be maintained in force through the
earlier of (y) the termination of this Agreement and the conclusion of all
Purchaser’s Activities, or (z) Closing.

 

2.3           Operating Agreement. During the Operating Agreement Period, Seller
and Purchaser shall negotiate the terms and conditions of an operating agreement
(the “New LLC Operating Agreement”) between them for a new single-asset Delaware
limited liability company (the “New LLC”) to be formed for the purpose of
acquiring title to the Property at the Closing, in accordance with this
Agreement, and to develop and own the Proposed Project. The negotiations for the
New LLC Operating Agreement shall be based on the terms of the Letter of Intent
for Joint Venture Participation attached as Exhibit D to this Agreement. If
Seller and Purchaser agree to the New LLC Operating Agreement during the
Operating Agreement Period, (a) Seller and Purchaser shall sign, before the end
of the Operating Agreement Period, an amendment to this Agreement acknowledging
their agreement to the form of the New LLC Operating Agreement, (b) Seller and
Purchaser (or an Affiliate (defined in Section 10.1) of Purchaser) shall sign
the New LLC Operating Agreement on or before the end of the Operating Agreement
Period (provided that the New LLC Operating Agreement shall by its terms become
effective only upon the Closing), (c) Seller and Purchaser shall deliver the New
LLC Operating Agreement to the Escrow Agent upon execution, and the Escrow Agent
shall hold the New LLC Operating Agreement in escrow until Closing, and
(d) simultaneously with the execution of the New LLC Operating Agreement,
Purchaser, on its own behalf and on behalf of the manager of the New LLC, shall
execute an assignment and assumption of this Agreement (the “Assignment and
Assumption of Purchase Agreement”) which, by its terms, shall become effective
only upon the Closing and by which Purchaser shall assign to the New LLC, and
the New LLC shall assume, Purchaser’s rights and obligations to purchase the
Property under this Agreement. If Seller and Purchaser do not agree to the form
of the New LLC Operating Agreement by the end of the Operating Agreement Period
in accordance with this Section 2.3, this Agreement shall terminate, the Escrow
Agent shall refund the Earnest Money to Purchaser immediately upon request, and
all further rights and obligations of the parties under this Agreement shall
terminate, except those which by their terms survive any termination of this
Agreement.

 

2.4           Developmental Approvals.

 

(a)          “Development Approvals” means that the site plan, , zoning,
platting, and all other applicable governmental approvals, permits, licenses and
easements (excluding only building permits) for the Proposed Project has been
approved by the City of Charlotte without amendments or conditions unacceptable
to Purchaser, as determined by Purchaser in its sole discretion, and that all
appeal periods with respect to the Development Approvals shall have expired
without any appeal having been filed or, if filed, such appeal shall have been
resolved to the satisfaction of Purchaser. Purchaser’s efforts to obtain the
Development Approvals shall be at its sole cost and expense (including the
posting of any fiscal requirements). Development Approvals shall include,
without limitation, any approvals required under any declaration of covenants,
conditions and restrictions or any other private agreement affecting the
Property.

 

(b)          Seller agrees to cooperate fully with and assist Purchaser in
applying for and obtaining all Development Approvals. Seller shall execute all
documents required for the development approval process including the
appointment of Purchaser as its agent or nominee to obtain any Development
Approvals. Purchaser shall provide Seller reasonable prior notice of all public
hearings, city staff meetings, or other meetings related to the approval of
Purchaser’s application(s) and Seller shall attend any such meeting as may be
reasonably requested by Purchaser. Seller agrees to execute such plats,
including any necessary lot splits, and make such dedications as may be required
whereby the Property shall be a “legal lot” under all applicable ordinances,
laws, and regulations, and Seller shall provide easements, in form and substance
reasonably satisfactory to Purchaser, for access and utilities as may be
required in connection with the Development Approvals and as required by utility
companies or any governmental authorities with respect to the Proposed Project.
Such plats and dedications shall be made and granted by Seller at such time as
is required by the applicable governmental authority. The Property description
and Survey shall be revised to take into account de minimis changes to the
Property boundaries requested by Purchaser that are necessary to permit the
development of the Proposed Project. Seller shall not be required to incur any
cost or expense to any third party in connection with its obligations under this
Section 2.4(b).

 

 5 

 

 

(c)          If Purchaser determines at any time that it has been or will be
unable to achieve the Development Approvals by the Outside Closing Date, then
Purchaser may, by delivering written notice to Seller, (i) terminate this
Agreement (such notice is a “Development Approvals Termination Notice”);
(ii) waive such condition and proceed with the Closing on such date to which the
parties may mutually agree, but in any event, no later than the Outside Closing
Date set forth in Section 1.1(j); or (iii) extend the Outside Closing Date up to
two times in order to achieve Final Approval of the Development Approvals, each
such extension not to exceed 30 days. In the event Purchaser desires to exercise
such extension rights, Purchaser shall give written notice (each such notice,
the “Outside Closing Date Extension Notice”) to Seller and the Escrow Agent on
or before five calendar days prior to the Outside Closing Date (or extended
Outside Closing Date, if Purchaser has previously extended the Outside Closing
Date). Additionally, within two Business Days of delivery of each Outside
Closing Date Extension Notice, Purchaser shall deposit an additional $20,000 in
good funds with the Escrow Agent for each extension period (each, an “Extension
Deposit”) to serve as additional Earnest Money. If Purchaser delivers an Outside
Closing Date Extension Notice, but does not deposit $20,000 with Escrow Agent in
accordance with this Section 2.4(c), Purchaser shall be deemed to have
terminated this Agreement in accordance with this Section 2.4(c). If the
Development Approvals have not occurred by the final extended Outside Closing
Date, Purchaser shall on such date either waive such conditions and close under
this Agreement or terminate this Agreement by sending a Development Approvals
Termination Notice to the Seller. If Purchaser terminates this Agreement under
this Section 2.4(c), the Escrow Agent shall disburse the Earnest Money, and any
applicable Extension Deposits, to Seller, and all further rights and obligations
of the parties under this Agreement shall terminate, except those which by their
terms survive any termination of this Agreement.

 

2.5           Adverse Conditions. As a condition to Purchaser’s obligation to
close, there shall be no material change in any condition of or affecting the
Property not caused by Purchaser or its contractors, employees, affiliates or
other related or similar parties, that has occurred after the Due Diligence
Period including without limitation (i) any dumping or discovery of refuse or
environmental contamination; (ii) access; (iii) the availability, adequacy or
cost of or for all utilities (including without limitation, water, sanitary
sewer, storm sewer, gas, electric, cable and any other utilities required to
serve or service the Property) that will be necessary to serve the Proposed
Project; (iv) the imposition of any moratorium which would prohibit or delay the
commencement of construction; or (v) the solvency and financial condition of any
taxing districts to which the Property is subject, the existing and projected
mill levies assessed by such districts, or the ability and capacity of any of
such districts to service the Proposed Project. It shall also be a condition to
Purchaser’s obligation to close that there shall be no offsite obligations
required in connection with the development of the Proposed Project, other than
those required for the Development Approvals, and applicable water, sewer and
impact fees charged by the applicable governmental authorities shall not have
increased over the levels assessed as of the date of this Agreement.

 

ARTICLE 3. TITLE AND SURVEY REVIEW

 

3.1           Delivery of Title Commitment and Survey. Purchaser shall cause to
be prepared: (i) within five Business Days after the date of this Agreement, a
current, effective commitment for title insurance (the “Title Commitment”)
issued by the Title Company, in the amount of the Purchase Price with Purchaser
as the proposed insured, and accompanied by true, complete, and legible copies
of all documents referred to in the Title Commitment; and (ii) a current
ALTA/ACSM survey of the Property (the “Survey”) including a certification
addressed to Purchaser and Seller.

 

3.2           Title Review and Cure. During the Due Diligence Period, Purchaser
shall review title to the Property as disclosed by the Title Commitment and the
Survey. Seller will cooperate with Purchaser in curing any objections Purchaser
may have to title to the Property; provided Seller shall have no obligation to
incur any cost or expense to any third party in connection with such cooperation
other than costs and expenses Seller may incur in connection with the title
objections that Seller is obligated to cure under this Section 3.2. Seller shall
have no obligation to cure title objections except (a) liens or exceptions for
delinquent property taxes and assessments and related penalties, (b) deeds of
trust and mortgages, (c) mechanics’ liens, (d) other monetary liens, and (e) any
exceptions or encumbrances to title which are created by, through or under
Seller after the date of this Agreement without the written consent of
Purchaser, all of which shall be removed from title to the Property by the
Closing Date. Without limiting Seller’s obligations in the prior sentence or
elsewhere in this Agreement or Purchaser’s remedies under Section 8.1, Purchaser
may terminate this Agreement and receive a refund of the Earnest Money if the
Title Company revises the Title Commitment after the expiration of the Due
Diligence Period to add or modify exceptions or to delete or modify the
conditions to obtaining any endorsement requested by Purchaser during the Due
Diligence Period if such additions, modifications or deletions are not
acceptable to Purchaser and Seller does not cure any such matter within five
Business Days after Purchaser gives written notice to Seller of such matter but,
in any event, not later than the Closing Date. “Permitted Exceptions” means
(i) the specific exceptions (exceptions that are not part of the promulgated
title insurance form) in the Title Commitment that Purchaser has approved as of
the expiration of the Due Diligence Period and that Seller is not required to
remove as provided above, and (ii) real estate taxes not yet due and payable.

 

 6 

 

 

3.3           Delivery of Title Policy at Closing. At Closing, as a condition to
Purchaser’s obligation to close, the Title Company shall deliver to Purchaser an
ALTA (or other form required by state law) Owner’s Policy of Title Insurance
(“Title Policy”) issued by the Title Company with ALTA General Exceptions 1
through 5 deleted (or corresponding deletions or endorsements if the Property is
located in a non-ALTA state), containing the Purchaser’s Endorsements, dated the
date and time of the recording of the Deed in the amount of the Purchase Price,
insuring Purchaser as owner of good, marketable and indefeasible fee simple
title to the Property, subject only to the Permitted Exceptions. “Purchaser’s
Endorsements” means, to the extent such endorsements are available under the
laws of the state in which the Property is located: (a) owner’s comprehensive;
(b) access; (c) survey (accuracy of survey); (d) location (survey legal matches
title legal); (e) separate tax lot; (f) legal lot; (g) zoning 3.0; and (h) such
other endorsements as Purchaser may require based on its review of the Title
Commitment and Survey. Seller shall execute at Closing an affidavit on the Title
Company’s standard form so that the Title Company can delete or modify the
standard printed exceptions as to parties in possession, unrecorded liens, and
similar matters and, if required to issue the Title Policy at Closing, the
customary gap indemnity. The Title Policy may be delivered after the Closing if
at the Closing the Title Company issues a currently effective, duly-executed
“marked-up” Title Commitment and irrevocably commits in writing to issue the
Title Policy in the form of the “marked-up” Title Commitment promptly after the
Closing Date.

 

3.4           Title and Survey Costs. The cost of the Survey and the premium for
the Title Policy, including any search and exam fees and the premium for the
Purchaser’s Endorsements, shall be paid by the Purchaser.

 

ARTICLE 4. OPERATIONS AND RISK OF LOSS

 

4.1           Performance under Contracts. During the pendency of this
Agreement, Seller will perform its material obligations under agreements that
affect the Property.

 

4.2           New Contracts. During the pendency of this Agreement, Seller will
not enter into any lease or contract that will be an obligation affecting the
Property after the Closing without Purchaser’s prior written consent.

 

4.3           Listings and Other Offers. Purchaser acknowledges that Seller has
listed the Property with the Broker. During the pendency of this Agreement,
Seller will not list the Property with any other broker or and will not solicit
or make or accept any offers to sell the Property, engage in any negotiations
with any third party with respect to the sale or other disposition of the
Property, or enter into any other brokerage contracts or agreements (whether
binding or not) regarding any disposition of the Property.

 

4.4           Seller’s Obligations. Other than the obligations of Seller
expressly assumed by Purchaser, Seller, subject to the terms and conditions of
this Agreement, covenants that it shall pay and discharge any and all
liabilities of each and every kind arising out of or by virtue of the conduct of
its business, if the same do or could constitute a lien on the Property, before
and as of the Closing Date on or related to the Property. The provisions of this
Section 4.4 shall survive the Closing.

 

4.5           Condemnation. By notice to Seller given within 10 days after
Purchaser receives notice of proceedings in eminent domain that are
contemplated, threatened or instituted by any applicable governmental or other
authority having the power of eminent domain, and if necessary the Closing Date
shall be extended to give Purchaser the full 10-day period to make such
election, Purchaser may: (i) terminate this Agreement and the Earnest Money
shall be immediately returned to Purchaser; or (ii) proceed under this
Agreement, in which event Seller shall, at the Closing, assign to Purchaser its
entire right, title and interest in and to any condemnation award, and Purchaser
shall have the right subject to Seller’s reasonable consent during the pendency
of this Agreement to negotiate and otherwise deal with the condemning authority
with respect to such eminent domain proceedings.

 

 7 

 

 

ARTICLE 5. CLOSING

 

5.1           Closing. The consummation of the transaction contemplated in this
Agreement (“Closing”) shall occur on the Closing Date at the offices of the
Escrow Agent. Closing shall occur through an escrow with the Escrow Agent. The
balance of the Purchase Price, plus or minus prorations, shall be deposited into
and held by Escrow Agent in a closing escrow account with a bank satisfactory to
Purchaser and Seller. Upon satisfaction or completion of all closing conditions
and deliveries, the parties shall direct the Escrow Agent to immediately record
and deliver the closing documents to the appropriate parties and make
disbursements according to the closing statements executed by Seller and
Purchaser. The Escrow Agent and the Title Company shall agree in writing with
Purchaser that (a) recordation of the Deed constitutes the Escrow Agent’s
representation that it is holding the closing documents, closing funds and
closing statement and is prepared and irrevocably committed to disburse the
closing funds in accordance with the closing statement and (b) upon the Escrow
Agent’s release of funds to Seller, the Title Company shall be irrevocably
committed to issue the Title Policy in accordance with this Agreement.

 

5.2           Conditions to the Parties’ Obligations to Close.

 

(a)          In addition to all other conditions set forth in this Agreement,
the obligation of Seller, on the one hand, and Purchaser, on the other hand, to
consummate the transactions contemplated under this Agreement shall be
conditioned on the following:

 

(1)         The other party’s representations and warranties contained in this
Agreement shall be true and correct as of the date of this Agreement and the
Closing Date. For purposes of this Section 5.2(a)(1), if a representation is
made to knowledge, but the factual matter that is the subject of the
representation is false notwithstanding any lack of knowledge or notice to the
party making the representation, such event shall constitute a failure of this
condition only, and not a default by the party making such representation;

 

(2)         As of the Closing Date, the other party shall have performed its
obligations under this Agreement and all deliveries to be made at Closing have
been tendered (including, without limitation, the execution of the New LLC
Operating Agreement and the Assignment and Assumption of Purchase Agreement);

 

(3)         There shall exist no pending or threatened actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, pending
or threatened against the other party or the Property that would materially and
adversely affect the other party’s ability to perform its obligations under this
Agreement; and

 

(4)         There shall exist no pending or threatened action, suit or
proceeding with respect to the other party before or by any court or
administrative agency which seeks to restrain or prohibit, or to obtain damages
or a discovery order with respect to, this Agreement or the consummation of the
transactions contemplated under this Agreement.

 

(b)           In addition to all other conditions set forth in this Agreement,
the obligation of Purchaser to consummate the transactions contemplated under
this Agreement shall also be conditioned on the following:

 

(1)         There shall exist no actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, pending or threatened against
the Property that would materially and adversely affect the Property, the
operation of the Property or Purchaser’s Proposed Project;

 

(2)         There shall exist no pending or threatened moratorium on development
or other governmental or quasi-governmental action which could prohibit or delay
Purchaser’s development of the Proposed Project that has arisen since the
expiration of the Due Diligence Period.

 

 8 

 

 

(3)         The availability, adequacy and cost of all utilities (including
without limitation, water, sanitary sewer, storm sewer, gas, electric, cable and
any other utilities) to serve or service the Proposed Project shall not have
materially changed since the expiration of the Due Diligence Period.

 

(4)         There shall exist no new special assessments, or any additional
amounts for special assessments currently assessed, that are payable with
respect to the Property other than any special assessments that existed as of
the expiration of the Due Diligence Period.

 

(5)         The availability and magnitude of, and the conditions for
eligibility for, the North Carolina Brownfields tax incentive with respect to
the Proposed Project shall not have materially changed since the expiration of
the Due Diligence Period, excluding any changes resulting from the actions of
Purchaser.

 

(c)          So long as a party is not in default under this Agreement, if any
condition to that party’s obligation to proceed with the Closing under this
Agreement has not been satisfied as of the Closing Date, the party may, in its
sole discretion, elect to (i) terminate this Agreement by delivering written
notice to the other party on or before the Closing Date, (ii) extend the Closing
until such condition is satisfied, or (iii) consummate this transaction
notwithstanding the non-satisfaction of such condition, in which event the party
shall be deemed to have waived any such condition. If a party elects to close,
notwithstanding that a condition to that party’s obligation to proceed with the
Closing has not been satisfied, the other party shall have no liability for
breaches of representations and warranties of which the party electing to close
had actual knowledge at the Closing. If Purchaser terminates this Agreement
under this Section 5.2, the Escrow Agent shall refund the Earnest Money to
Purchaser, and all further rights and obligations of the parties under this
Agreement shall terminate, except those which by their terms survive any
termination of this Agreement and as otherwise provided in this Section 5.2(c).
Notwithstanding the foregoing provisions of this Section 5.2(c), the failure of
a condition due to the breach of a party shall not relieve the breaching party
from any liability it would otherwise have under this Agreement.

 

5.3           Seller’s Deliveries in Escrow. On or prior to the Closing Date,
Seller shall deliver in escrow to the Escrow Agent the following:

 

(a)          New LLC Operating Agreement. A counterpart of the New LLC Operating
Agreement, in the form agreed upon by Seller and Purchaser under Section 2.3,
executed by Seller as a member of the New LLC.

 

(b)          Deed. A special warranty deed in the form attached hereto as
Schedule 5.3, executed and acknowledged by Seller, conveying to Purchaser good,
indefeasible and marketable fee simple title to the Property, subject only to
the Permitted Exceptions (the “Deed”).

 

(c)          Bill of Sale. A Bill of Sale and Assignment in the form of
Exhibit B attached hereto (the “Bill of Sale”), executed and acknowledged by
Seller.

 

(d)          Plat. If any plats or approvals required in connection with the
Development Approvals are to be recorded at or immediately after the Closing,
the final executed plat or approvals in form for recording according to
applicable law to the extent that Seller’s signature is required hereunder. For
the avoidance of doubt, Purchaser shall be responsible for obtaining, and all
expenses associated with obtaining and recording, any such plats or approvals.

 

(e)          State Law Disclosures. Such disclosures and reports, required by
applicable state and local law in connection with the conveyance of real
property.

 

(f)          FIRPTA. A Foreign Investment in Real Property Tax Act (“FIRPTA”)
certificate of non-foreign status in the form attached to this Agreement as
Exhibit C and executed by Seller. If Seller fails to provide the FIRPTA
certification on the Closing Date, Purchaser may proceed with withholding
provisions as provided by law.

 

(g)          Certificate of Representations and Warranties. A certificate
executed by Seller, reaffirming and updating to the Closing Date the
representations and warranties given by Seller under Section 7.1.

 

 9 

 

 

(h)          Authority. Evidence of the existence, organization, and authority
of Seller and the authority of the person executing documents on behalf of
Seller reasonably satisfactory to Purchaser, the Escrow Agent, and the Title
Company.

 

(i)          Additional Documents. Any additional documents that Purchaser, the
Escrow Agent or the Title Company may reasonably require for the proper
consummation of the transaction contemplated by this Agreement.

 

5.4           Purchaser’s Deliveries in Escrow. On or prior to the Closing Date,
Purchaser shall deliver in escrow to the Escrow Agent the following:

 

(a)          New LLC Operating Agreement. A counterpart of the New LLC Operating
Agreement, in the form agreed upon by Seller and Purchaser under Section 2.3,
executed by Purchaser as a member and as the manager of the New LLC.

 

(b)          Assignment and Assumption of Purchase Agreement. The Assignment and
Assumption of Purchase Agreement, executed by Purchaser on its own behalf, as
assignor, and on behalf of the manager of the New LLC, as assignee.

 

(c)          Purchase Price. The Purchase Price, less the Earnest Money, plus or
minus applicable prorations, deposited by Purchaser with the Escrow Agent in
immediate, same day federal funds wired for credit into the Escrow Agent’s
escrow account.

 

(d)          State Law Disclosures. Such disclosures and reports required by
applicable state and local law in connection with the conveyance of real
property.

 

(e)          Additional Documents. Any additional documents that Seller, the
Escrow Agent or the Title Company may reasonably require for the proper
consummation of the transaction contemplated by this Agreement.

 

5.5           Closing Statements. At Closing, Seller and Purchaser shall deposit
with the Escrow Agent executed closing statements consistent with this Agreement
in form required by the Escrow Agent. If Seller and Purchaser cannot agree on
the closing statements to be deposited as aforesaid because of a dispute over
the prorations and adjustments set forth in the closing statements, the Closing
nevertheless shall occur, and the amount in dispute shall be withheld from the
Purchase Price and placed in an escrow with the Escrow Agent, to be paid out
upon the joint direction of the parties or pursuant to court order upon
resolution or other final determination of the dispute.

 

5.6           Title Policy. The Title Company shall deliver to Purchaser the
Title Policy pursuant to Section 3.3.

 

5.7           Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

 

5.8           Costs. Seller shall pay (a) the cost of recording the Deed and any
other document required to be recorded in connection the title objections that
Seller is obligated to cure under Section 3.2, and (b) excise taxes required to
be paid in association with the Deed. The Escrow Agent’s fee shall be evenly
divided between Purchaser and Seller.

 

ARTICLE 6. PRORATIONS

 

6.1           Proration of Taxes and Assessments. Purchaser shall receive a
credit for any accrued but unpaid general real estate taxes and assessments
(including without limitation any assessments imposed by private covenant,
“Taxes”) applicable to any period before the Closing Date, even if such Taxes
are not yet due and payable. If the amount of any Taxes has not been determined
as of Closing, such credit shall be based on the amount of the most recent
ascertainable Taxes and shall be reprorated upon issuance of the final tax bill.
Purchaser shall receive a credit for any special assessments which are levied or
charged against the Property, whether or not then due and payable. The
provisions of this Section 6.1 shall survive the Closing.

 

 10 

 

 

6.2           Commissions. Seller and Purchaser represent and warrant each to
the other that they have not dealt with any real estate broker, sales person or
finder in connection with this transaction other than Broker. If this
transaction is closed, Seller shall pay Broker in accordance with their separate
agreement. Broker is an independent contractor and is not authorized to make any
agreement or representation on behalf of either party. Except as expressly set
forth above, in the event of any claim for broker’s commissions, finder’s fees
or similar compensation in connection with the negotiation, execution or
consummation of this Agreement or the transactions contemplated under this
Agreement, each party shall indemnify and hold harmless the other party from and
against any such claim based upon any statement, representation or agreement of
the indemnifying party. The provisions of this Section 6.2 shall survive the
Closing or termination of this Agreement.

 

6.3           Other Expenses. Unless otherwise expressly agreed in writing
between Seller and Purchaser, no other expense related to the ownership or
operation of the Property shall be charged to or paid or assumed by Purchaser,
whether allocable to any period before or after the Closing.

 

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

 

7.1           Seller’s Representations and Warranties. As a material inducement
to Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser that:

 

(a)          Authority. Seller is the sole owner of fee simple title to the
Property. Seller has been duly organized and is validly existing as a North
Carolina limited liability company, is in good standing in the state of its
organization and is qualified to do business, and is in good standing, in the
state in which the Property is located. Seller has the full right and authority
and has obtained any and all consents required to authorize Seller to enter into
this Agreement, consummate or cause to be consummated the sale of the Property
and make or cause to be made transfers and assignments contemplated in this
Agreement. The persons signing this Agreement on behalf of Seller are authorized
to do so. This Agreement has been, and the documents to be executed by Seller
pursuant to this Agreement will be, authorized and properly executed and does
and will constitute the valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms.

 

(b)          Conflicts and Pending Actions or Proceedings. There is no agreement
to which Seller is a party or, to Seller’s knowledge, binding on Seller which is
in conflict with this Agreement. There is no action or proceeding pending or, to
Seller’s knowledge, threatened against or relating to the Property, which
challenges or impairs Seller’s ability to execute or perform its obligations
under this Agreement.

 

(c)          Agreements with Governmental Authorities/Restrictions. Except as
included in the Property Information delivered to Purchaser or as may be entered
into by Purchaser in connection with Purchaser’s obtaining the Development
Approvals, Seller has not entered into, and has no knowledge of, any agreement
with or application to any governmental authority with respect to any zoning
modification, variance, exception, platting or other matter. To Seller’s
knowledge, neither Seller nor the Property is in violation or non-compliance
with any restriction or covenant affecting the Property.

 

(d)          Condemnation. To Seller’s knowledge, no condemnation, eminent
domain or similar proceedings are pending or threatened with regard to the
Property.

 

(e)          Property Rights. To the Seller’s actual knowledge, except as
disclosed in the Property Information, no person or entity holds any lease,
easement or any other right to use or occupy the Property.

 

(f)          Notice of Special Assessments. Seller has not received any notice
and has no knowledge of any pending or threatened liens, special assessments,
condemnations, impositions or increases in assessed valuations to be made
against the Property by any governmental authority.

 

(g)          Zoning. Seller has no knowledge of any pending or threatened zoning
change, other than actions to be taken by Purchaser in connection with securing
the Development Approvals.

 

 11 

 

 

(h)          FEMA Flood Maps. Seller discloses to Purchaser that FEMA flood maps
applicable to the Property are changing and will go into effect in October,
2015. The changes to the FEMA flood maps will affect the Property unless the
site plan for the Proposed Project is submitted for approval prior to end of
August, 2015.

 

(i)          Property Information. To Seller’s actual knowledge, the Property
Information contains all material documents, files, written information, books
and records in Seller’s possession or control and relating to the obtainment of
the Development Approvals or required to be delivered to Purchaser under
Section 2.1. If Purchaser requests other material information relating to the
Property and Seller possesses or controls the requested information, then Seller
shall disclose such information within two Business Days of such request for
disclosure.

 

(j)          Environmental. Seller has no knowledge of any violation of
Environmental Laws (defined below) related to the Property or the presence or
release of Hazardous Materials (defined below) on or from the Property except as
disclosed in the Property Information. As disclosed in the Property Information,
Seller notified Purchaser that a North Carolina Brownfields Property Agreement
was recorded on Property on May 20, 2014. Seller has not manufactured,
introduced, released or discharged from or onto the Property any Hazardous
Materials or any toxic wastes, substances or materials (including, without
limitation, asbestos), and Seller has not used the Property or any part of the
Property for the generation, treatment, storage, handling or disposal of any
Hazardous Materials, in violation of any Environmental Laws. The term
“Environmental Laws” includes without limitation the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act and other federal laws governing the environment as in effect on
the date of this Agreement together with their implementing regulations and
guidelines as of the date of this Agreement, and all state, regional, county,
municipal and other local laws, regulations and ordinances that are equivalent
or similar to the federal laws recited above or that purport to regulate
Hazardous Materials. The term “Hazardous Materials” includes petroleum,
including crude oil or any fraction thereof, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas or such synthetic gas), asbestos and asbestos containing materials and any
substance, material waste, pollutant or contaminant listed or defined as
hazardous or toxic under any Environmental Law.

 

(k)          Withholding Obligation. Seller’s sale of the Property is not
subject to any federal, state or local withholding obligation of Purchaser under
the tax laws applicable to Seller or the Property.

 

(l)          ERISA. Seller is not (i) an “employee benefit plan” (within the
meaning of section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) that is subject to the provisions of Title I of ERISA,
(ii) a “plan” that is subject to the prohibited transaction provisions of
section 4975 of the Internal Revenue Code of 1986 (the “Code”) or (iii) an
entity whose assets are treated as “plan assets” under ERISA by reason of an
employee benefit plan’s or plan’s investment in such entity.

 

(m)          Anti-Money Laundering Laws. To Seller’s actual knowledge, without
any duty of investigation, Seller: (i) is not under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti Money Laundering Laws (defined below); (ii) has not been
assessed civil or criminal penalties under any Anti-Money Laundering Laws; or
(iii) has not had any of its funds seized or forfeited in any action under any
Anti Money Laundering Laws. The term “Anti-Money Laundering Laws” means all
applicable laws, regulations and sanctions, state and federal, criminal and
civil, that: (1) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (2) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
(3) require identification and documentation of the parties with whom a
financial institution conducts business; or (4) are designed to disrupt the flow
of funds to terrorist organizations.

 

(n)          Moratoria. To the Seller’s actual knowledge, there exists no
pending or threatened moratorium on the Property.

 

 12 

 

 

7.2           Disclaimer. Except as expressly provided in this Agreement or the
Deed or other documents executed and delivered by Seller at the Closing, Seller
does not make any representation or warranty, express or implied, of any kind or
nature whatsoever, with respect to the Property, and all such warranties are
hereby disclaimed. Purchaser agrees that it has not relied upon and will not
rely upon, either directly or indirectly, any representation or warranty of
Seller except those representations expressly made in this Agreement or the Deed
or other documents executed and delivered by Seller at the Closing. Except as
expressly provided in this Agreement or the Deed or other documents executed and
delivered by Seller at the Closing, Seller shall sell and convey to Purchaser
and Purchaser shall accept the Property AS-IS, WHERE-IS AND WITH ALL FAULTS, and
Purchaser hereby expressly waives, releases and discharges any claim that it
has, might have had or may have against Seller with respect to the Property.
Further, no member, manager or other constituent of either Seller or Purchaser
(respectively, “Affiliated Parties”) shall have any personal liability under
this Agreement or with respect to the Property or the subject transaction and
each of Seller and Purchaser waives, releases and discharges any claim that it
has, might have had or may have against any of the other’s Affiliated Parties.
The terms of this paragraph shall expressly survive the consummation of the
transaction and the sale of the Property regardless of whether the same are
incorporated into the Deed.

 

7.3           Purchaser’s Representations and Warranties. As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Purchaser represents and warrants to Seller that:

 

(a)          Organization and Authority. Purchaser has been duly organized and
is validly existing as a limited liability company in good standing in the State
of Delaware, and qualified to do business in the state in which the Property is
located. Subject only to obtaining certain internal approvals on or before the
expiration of the Due Diligence Period, Purchaser has the full right and
authority and has obtained any and all consents required to authorize Purchaser
to enter into this Agreement, consummate or cause to be consummated the purchase
of the Property. This Agreement and all of the documents to be delivered by
Purchaser at the Closing have been and will be authorized and properly executed
and will constitute the valid and binding obligations of Purchaser, enforceable
in accordance with their terms.

 

(b)          Conflicts and Pending Action. There is no agreement to which
Purchaser is a party or to Purchaser’s knowledge binding on Purchaser which is
in conflict with this Agreement. There is no action or proceeding pending or to
Purchaser’s knowledge, threatened, against Purchaser which challenges or impairs
Purchaser’s ability to execute or perform its obligations under this Agreement.

 

(c)          ERISA. Purchaser is not (i) an “employee benefit plan” (within the
meaning of section 3(3) of ERISA) that is subject to the provisions of Title I
of ERISA, (ii) a “plan” that is subject to the prohibited transaction provisions
of section 4975 of the Code or (iii) an entity whose assets are treated as “plan
assets” under ERISA by reason of an employee benefit plan’s or plan’s investment
in such entity.

 

(d)          Compliance with International Trade Control Laws and OFAC
Regulations. Purchaser (without reference to its constituent entities) is not
now nor shall it be at any time prior to or at the Closing a Person named in any
executive orders or lists published by OFAC as a Specially Designated National
and Blocked Person. To Purchaser’s actual knowledge, without any duty of
investigation, Purchaser: (i) is not under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities, any crimes which in the United States
would be predicate crimes to money laundering, or any violation of any Anti
Money Laundering Laws; (ii) has not been assessed civil or criminal penalties
under any Anti-Money Laundering Laws; or (iii) has not had any of its funds
seized or forfeited in any action under any Anti Money Laundering Laws.

 

7.4           Survival of Representations and Warranties. The representations
and warranties set forth in this Article 7 are made as of the date of this
Agreement and are remade as of the Closing Date and shall not be deemed to be
merged into or waived by the instruments of Closing, but shall survive the
Closing for a period of one year. Seller and Purchaser shall have the right to
bring an action on a breach of a representation or warranty in this Article 7
only if Seller or Purchaser, as the case may be, has given the other party
written notice of the circumstances giving rise to the alleged breach within
such one year period. Each party agrees to defend and indemnify the other
against any claim, liability, damage or expense asserted against or suffered by
such other party arising out of the breach or inaccuracy of any such
representation or warranty.

 

 13 

 

 

ARTICLE 8. DEFAULT AND REMEDIES

 

8.1           Seller’s Default. If this transaction fails to close as a result
of Seller’s default, the Earnest Money shall be returned to Purchaser. In
addition, Purchaser shall be entitled to such remedies for breach of contract as
may be available at law and in equity, including without limitation, the remedy
of specific performance. If this transaction fails to close as a result of
Seller’s default, Purchaser may (i) terminate this Agreement by written notice
to Seller, Escrow Agent and the Title Company, and Escrow Agent shall refund the
Earnest Money to Purchaser; (ii) waive such default and consummate the
transaction contemplated by this Agreement in accordance with the terms of this
Agreement; or (iii) institute all proceedings necessary to specifically enforce
the terms of this Agreement and cause title to Property to be conveyed to
Purchaser. Seller and Purchaser agree that the Property is unique and that the
right of specific performance is a just and equitable remedy under the
circumstances. If, however, the remedy of specific performance is not available
to Purchaser, Purchaser shall be entitled to recover Purchaser’s actual and
incidental damages (and not including consequential or punitive damages) and an
amount equal to 10% of such damages for Purchaser’s related internal costs
relating to the default. For purposes of this provision, specific performance
shall be considered not available to Purchaser if the court declines to grant
the remedy or if the nature of Seller’s default is such that upon obtaining
specific performance, Purchaser would be denied, in any material respect, the
benefit Purchaser bargained for in this Agreement. Notwithstanding the above
provisions of this Section, Purchaser retains all rights and remedies available
in law and equity to enforce provisions which survive termination of this
Agreement.

 

8.2           Purchaser’s Default. If this transaction fails to close due to the
default of Purchaser, then Seller’s sole remedy in such event shall be to
terminate this Agreement and to retain the Earnest Money as liquidated damages,
Seller waiving all other rights or remedies in the event of such default by
Purchaser. Purchaser and Seller have considered carefully the loss to Seller
occasioned by taking the Property off the market as a consequence of the
negotiation and execution of this Agreement, the expenses of Seller incurred in
connection with the preparation of this Agreement and Seller’s performance under
this Agreement, and the other damages, general and special, which Purchaser and
Seller realize and recognize Seller will sustain but which Purchaser and Seller
agree would be impracticable or extremely difficult to calculate at this time if
Purchaser so defaults. Based on all those considerations, Purchaser and Seller
agree that the Earnest Money, together with the interest on it, represents a
reasonable estimate of Seller’s damages. Seller agrees to accept the Earnest
Money as Seller’s total damages and relief under this Agreement if Purchaser
defaults in its obligations to close under this Agreement, Seller waiving all
other rights and remedies.

 

8.3           Notice of Default. Except for a party’s failure to close on the
Closing Date, neither party shall have the right to declare a default by the
other party and terminate this Agreement because of a failure by such other
party to perform under the terms of this Agreement unless the other party shall
fail to cure such failure to perform within five Business Days after its receipt
of written notice of such failure to perform.

 

8.4           Other Expenses. If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any fees due to the Escrow Agent
for holding the Earnest Money and any fees due to the Title Company for
cancellation of the Title Commitment.

 

ARTICLE 9. EARNEST MONEY PROVISIONS

 

9.1           Investment and Use of Funds. The Escrow Agent shall invest the
Earnest Money in a government insured interest bearing account satisfactory to
Purchaser at an institution having assets of not less than $125,000,000, shall
not commingle the Earnest Money with any funds of the Escrow Agent or others,
and shall promptly provide Purchaser and Seller with confirmation of the
investments made. If the Closing under this Agreement occurs, the Escrow Agent
shall deliver the Earnest Money to, or upon the instructions of, Purchaser on
the Closing Date. Provided such supplemental escrow instructions are not in
conflict with this Agreement as it may be amended in writing from time to time,
Seller and Purchaser agree to execute such supplemental escrow instructions as
may be appropriate to enable Escrow Agent to comply with the terms of this
Agreement.

 

 14 

 

 

9.2           Termination Pursuant to Section 2.2 or 2.3. The Purchaser shall
notify the Escrow Agent of the date that the Due Diligence Period ends promptly
after such date is established under this Agreement, and Escrow Agent may rely
upon such notice. If Purchaser elects to terminate this Agreement pursuant to
Section 2.2 (or is deemed to have terminated this Agreement), or if Purchaser
notifies Escrow Agent that this Agreement has terminated pursuant to
Section 2.3, Escrow Agent shall pay the entire Earnest Money to Purchaser one
Business Day following receipt of the Due Diligence Termination Notice (or if no
Due Diligence Approval Notice is delivered prior to the expiration of the Due
Diligence Period, one Business Day following the last day of the Due Diligence
Period) or notice of termination under Section 2.3, as applicable, from
Purchaser (as long as the current investment can be liquidated in one day) and
this Agreement shall then terminate. No notice to Escrow Agent from Seller shall
be required for the release of the Earnest Money to Purchaser by Escrow Agent.
The Earnest Money shall be released and delivered to Purchaser from Escrow Agent
upon Escrow Agent’s receipt of the Due Diligence Termination Notice (or if no
Due Diligence Approval Notice is delivered prior to the expiration of the Due
Diligence Period, one Business Day following the last day of the Due Diligence
Period) or Development Approvals Termination notice, as applicable, despite any
objection or potential objection by Seller. Seller agrees it shall have no right
to bring any action against Escrow Agent which would have the effect of
delaying, preventing, or in any way interrupting Escrow Agent’s delivery of the
Earnest Money to Purchaser pursuant to this Section 9.2, any remedy of Seller
being against Purchaser, not Escrow Agent.

 

9.3           Other Terminations. Upon a termination of this Agreement other
than as described in Section 9.2, either party to this Agreement (the
“Terminating Party”) may give written notice to the Escrow Agent and the other
party (the “Non-Terminating Party”) of such termination and the reason for such
termination. Such request shall also constitute a request for the release of the
Earnest Money to the Terminating Party. The Non-Terminating Party shall then
have five Business Days in which to object in writing to the release of the
Earnest Money to the Terminating Party. If the Non-Terminating Party provides
such an objection, then the Escrow Agent shall retain the Earnest Money until it
receives written instructions executed by both Seller and Purchaser as to the
disposition and disbursement of the Earnest Money, or until ordered by final
court order, decree or judgment, which is not subject to appeal, to deliver the
Earnest Money to a particular party, in which event the Earnest Money shall be
delivered in accordance with such notice, instruction, order, decree or
judgment.

 

9.4           Interpleader. Except as provided in Section 9.2 above, Seller and
Purchaser mutually agree that in the event of any controversy regarding the
Earnest Money, unless mutual written instructions are received by the Escrow
Agent directing the Earnest Money’s disposition, the Escrow Agent shall not take
any action, but instead shall await the disposition of any proceeding relating
to the Earnest Money or, at the Escrow Agent’s option, the Escrow Agent may
interplead all parties and deposit the Earnest Money with a court of competent
jurisdiction in which event the Escrow Agent may recover all of its court costs
and reasonable attorneys’ fees. Seller or Purchaser, whichever does not prevail
in any such interpleader action, shall be solely obligated to pay such costs and
fees of the Escrow Agent, as well as the reasonable attorneys’ fees of the
prevailing party in accordance with the other provisions of this Agreement.

 

9.5           Liability of Escrow Agent. The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties, and that the Escrow Agent shall not be liable to either of the
parties for any action or omission on its part taken or made in good faith, and
not in disregard of this Agreement, but shall be liable for its negligent acts
and for any loss, cost or expense incurred by Seller or Purchaser resulting from
the Escrow Agent’s mistake of law respecting the Escrow Agent’s scope or nature
of its duties. Seller and Purchaser shall jointly and severally indemnify and
hold the Escrow Agent harmless from and against all costs, claims and expenses,
including reasonable attorneys’ fees, incurred in connection with the
performance of the Escrow Agent’s duties under this Agreement, except with
respect to actions or omissions taken or made by the Escrow Agent in bad faith,
in disregard of this Agreement or involving negligence on the part of the Escrow
Agent.

 

9.6           Escrow Fee. Except as expressly provided in this Agreement to the
contrary, the escrow fee, if any, charged by the Escrow Agent for holding the
Earnest Money or conducting the Closing shall be shared equally by Seller and
Purchaser.

 

ARTICLE 10. MISCELLANEOUS

 

10.1         Parties Bound. Neither party may assign this Agreement without the
prior written consent of the other, and any such prohibited assignment shall be
void; provided that Purchaser may assign this Agreement without Seller’s consent
to (i) the New LLC, or (ii) an Affiliate (defined below) who will become a
member of the New LLC upon Closing, or (iii) in order to effect an Exchange
pursuant to Section 10.18. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the respective legal representatives,
successors, assigns, heirs, and devisees of the parties. For the purposes of
this Section 10.1, (a) “Affiliate” means (i) an entity that directly or
indirectly controls, is controlled by or is under common control with the
Purchaser or (ii) an entity in which any of Purchaser or Neil T. Brown holds and
economic interest; and (b) “control” means the power to direct the management of
such entity through voting rights, ownership or contractual obligations.

 

 15 

 

 

10.2         Headings. The Article and Section headings of this Agreement are
for convenience only and in no way limit or enlarge the scope or meaning of the
language of this Agreement.

 

10.3         Invalidity and Waiver. If any portion of this Agreement is held to
be invalid or inoperative, then so far as is reasonable and possible the
remainder of this Agreement shall be deemed valid and operative, and, to the
greatest extent legally possible, effect shall be given to the intent manifested
by the portion held invalid or inoperative. The failure by either party to
enforce against the other party any term or provision of this Agreement shall
not be deemed to be a waiver of such party’s right to enforce against the other
party the same or any other such term or provision in the future.

 

10.4         Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the laws of the state in
which the Property is located.

 

10.5         Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing shall survive the Closing and shall not be deemed to be
merged into or waived by the instruments of Closing.

 

10.6         No Third Party Beneficiary. This Agreement is not intended to give
or confer any benefits, rights, privileges, claims, actions or remedies to any
person or entity as a third party beneficiary, decree, or otherwise.

 

10.7         Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.

 

10.8         Time. Time is of the essence in the performance of this Agreement.

 

10.9         Confidentiality.

 

(a)          NDA. For purposes of this Section 10.9: (i) “NDA” means the Mutual
Confidentiality and Nonpursuit Agreement dated as of March 2, 2015, by and
between Seller and Purchaser; (ii) “Confidential Information” has the meaning
set forth for that term in the NDA, as modified by the effect of clauses (iii),
(iv) and (v) of this sentence; (iii) the Property Information shall not be
Confidential Information and shall be governed by Section 2.1 of this Agreement;
(iv) the definition of the term “Discloser”, as used in the NDA in connection
with the definition of the term Confidential Information, is modified to mean,
as between Seller and Purchaser, the disclosing party with respect to any
Confidential Information (as that term is modified by the effect of this
Section 10.9(a)) disclosed to the other party, and (v) the definition of the
term “Recipient” , as used in the NDA in connection with the definition of the
term Confidential Information, is modified to mean, as between Seller and
Purchaser, the receiving party with respect to any Confidential Information (as
that term is modified by the effect of this Section 10.9(a)) disclosed by the
Discloser. Except for the purposes set forth in this Section 10.9, the NDA is
terminated as of the Date of this Agreement.

 

(b)          For purposes of this Section 10.9, “Restricted Information” means,
collectively, (i) any Confidential Information (as that term is used in the NDA
and modified by Section 10.9(a)), and (ii) the terms of the transaction
contemplated by this Agreement (including without limitation, the Purchase Price
and the other material economic terms of this transaction). During the period
commencing on the date of this Agreement and ending on March 1, 2018, Purchaser
and Seller shall maintain in strict confidence the Restricted Information and
shall not disclose, whether through press releases or any other means of
publication (oral or written), the Restricted Information, except (A) to each
party’s employees, agents, brokers, attorneys, accountants, advisors and
potential investors and lenders involved in the negotiation and consummation of
this transaction (collectively, the “Representatives”) and (B) governmental
agencies but only to the extent necessary in connection with obtaining the
Development Approvals. In furtherance of the foregoing: each party (1) shall
advise each of its Representatives of the confidential nature of any Restricted
Information disclosed to them and of its obligations under this Section 10.9(b);
(2)  shall be liable for any of its Representative’s breach of this
Section 10.9(b); (3) acknowledges that there may be no adequate remedy at law
for a breach of this Section 10.9(b), and other party shall have the right to
seek injunctive relief for breach or prospective breach of this Section 10.9(b);
and (4) shall defend, indemnify and hold the other party harmless from and
against any and all claims, damages, liabilities and expenses, including
reasonable attorneys’ fees, arising out of or resulting from a breach of this
Section 10.9(b) by it or any of its Representatives. Notwithstanding any terms
or conditions in this Agreement or any related agreement to the contrary, but
subject to restrictions reasonably necessary to comply with federal or state
securities laws, any person may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided relating to such tax treatment and tax structure. Each party is
also permitted to disclose any information otherwise deemed confidential under
this Section 10.9(b) in connection with the performance of its obligations under
this Agreement and any litigation relating to the Property or this transaction.
The provisions of this Section 10.9(b) shall survive the Closing and any
termination of this Agreement.

 

 16 

 

 

10.10         No Recording. Purchaser shall not record this Agreement or any
memorandum of this Agreement.

 

10.11         Attorneys’ Fees. If either party employs attorneys to enforce any
of the provisions of this Agreement, the party against whom any final judgment
is entered agrees to pay the prevailing party up to $100,000 of the prevailing
party’s reasonable costs, charges and expenses, including attorneys’ fees,
expended or incurred by the prevailing party in connection with the enforcement
action. The provisions of this Section 10.11 shall survive the Closing and any
termination of this Agreement.

 

10.12         Notices. All notices required or permitted under this Agreement
shall be in writing and shall be delivered to the parties at the addresses set
forth in Section 1.1. Any such notices shall be sent by (a) overnight delivery
using a nationally recognized overnight courier, in which case notice shall be
deemed delivered one Business Day after deposit with such courier, (b) personal
delivery, in which case notice shall be deemed delivered upon receipt; or (c) 
electronic mail in a “PDF” format followed by one of the delivery methods
described in clauses (a) or (b) above, in which case notice shall be deemed
delivered upon transmission of such notice by electronic mail. A party’s address
may be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice. Notices given by counsel to the Purchaser shall be deemed given by
Purchaser and notices given by counsel to the Seller shall be deemed given by
Seller.

 

10.13         Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction – to the effect that any ambiguities are to be resolved against
the drafting party – shall not be employed in the interpretation of this
Agreement or any exhibits or amendments to this Agreement.

 

10.14         Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
the last day is not a Business Day, in which event the period shall run until
the end of the next day which is a Business Day. The last day of any period of
time described in this Agreement shall be deemed to end at 6:00 p.m. Atlanta,
Georgia time.

 

10.15         Procedure for Indemnity. The following provisions govern actions
for indemnity under this Agreement. Promptly after receipt by an indemnitee of
notice of any claim for which the indemnitee is entitled to indemnification
under this Agreement, the indemnitee shall deliver to the indemnitor written
notice of the claim. The indemnitor shall have the right to participate in, and,
if the indemnitor agrees in writing that it will be responsible for any costs,
expenses, judgments, damages and losses incurred by the indemnitee with respect
to such claim, to assume the defense of such claim with counsel mutually
satisfactory to the indemnitor and the indemnitee. Notwithstanding the preceding
sentence, the indemnitee shall have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnitor, if the indemnitee reasonably
believes that representation of the indemnitee by the counsel retained by the
indemnitor would be inappropriate due to actual or potential differing interests
between the indemnitee and any other party represented by such counsel in any
proceeding relating to the claim. The failure of the indemnitee to deliver
written notice to the indemnitor within a reasonable time after the indemnitee
receives notice of any such claim shall not relieve the indemnitor of any
liability to the indemnitee under the indemnity, unless and only if and to the
extent that the failure is prejudicial to the indemnitor’s ability to defend the
claim. The indemnitee’s failure to so deliver written notice to the indemnitor
will not relieve the indemnitor of any liability that it may have to any
indemnitee other than the indemnitor’ s indemnification obligation under this
Agreement. If an indemnitee settles a claim without the prior written consent of
the indemnitor, the indemnitor shall be released from liability with respect to
the claim unless the indemnitor has unreasonably withheld its consent to the
settlement. The provisions of this Section 10.15 shall survive the Closing and
any termination of this Agreement.

 

 17 

 

 

10.16         Further Assurances. In addition to the acts and deeds recited in
this Agreement and contemplated to be performed, executed and/or delivered by
the parties at Closing, each party agrees to perform, execute and deliver, but
without any obligation to incur any additional liability or expense, on or after
the Closing any further deliveries and assurances as may be reasonably necessary
to consummate the transactions contemplated under this Agreement or to further
perfect the conveyance, transfer and assignment of the Property to Purchaser.
The provisions of this Section 10.16 shall survive the Closing.

 

10.17         Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement. To facilitate execution of
this Agreement, the parties may execute counterparts of the signature pages and
exchange them in pdf format by electronic mail.

 

10.18         Section 1031 Exchange. Either party may consummate the purchase or
sale (as applicable) of the Property as part of a so-called like kind exchange
(an “Exchange”) pursuant to § 1031 of the Internal Revenue Code of 1986, as
amended (the “Code”), provided that: (a)  the Closing shall not be delayed or
affected by reason of the Exchange nor shall the consummation or accomplishment
of an Exchange be a condition precedent or condition subsequent to the
exchanging party’s obligations under this Agreement; (b) the exchanging party
shall effect its Exchange through an assignment of this Agreement, or its rights
under this Agreement, to a qualified intermediary; (c) neither party shall be
required to take an assignment of the purchase agreement for relinquished or
replacement property or be required to acquire or hold title to any real
property for purposes of consummating an Exchange desired by the other party;
and (d) the exchanging party shall pay any additional costs that would not
otherwise have been incurred by the non-exchanging party had the exchanging
party not consummated the transaction through an Exchange. Neither party shall
by this Agreement or acquiescence to an Exchange desired by the other party have
its rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the exchanging
party that its Exchange in fact complies with § 1031 of the Code.

 

 18 

 

 

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

SOUTHERN APARTMENT GROUP-49, LLC

AND

ARCHCO RESIDENTIAL, LLC

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
on the day and year set forth below.

 

SELLER:

 

SOUTHERN APARTMENT GROUP-49, LLC

 

By: /s/ Shane Seagle   Date: 4/14/15 Name: Shane Seagle       Title: Member
Manager      

 

PURCHASER:

 

ARCHCO RESIDENTIAL, LLC

 

By: /s/ Neil T. Brown   Date: 4/14/15 Name: Neil T. Brown       Title: CEO      

 

Escrow Agent has executed this Agreement in order to confirm that the Escrow
Agent has received and shall hold the Earnest Money and the interest earned on
it, in escrow, and shall disburse the Earnest Money, and the interest earned on
it, pursuant to the provisions of Article 9.

 

ESCROW AGENT:

 

Fidelity National Title Insurance Co.                 By: /s/ Lindsey Mann  
Date: 4/21/15 Name: Lindsey Mann       Title: Commercial Escrow Officer      

 

 19 

 

 

AGREEMENT OF PURCHASE AND SALE

[1309 and 1331 West Morehead Street, Charlotte NC;

811 and 829 South Summit Avenue, Charlotte, NC]

 

EXHIBITS

 

A - Legal Description of the Land     B - Form of Bill of Sale     C – Form of
Certificate of Non-Foreign Status     D – Letter of Intent for Joint Venture
Participation

 

 20 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE LAND

 

BEGINNING AT A NAIL IN THE SIDEWALK AT THE NORTHEAST MARGIN OF BRYANT STREET AND
SOUTH SUMMIT AVENUE, SAID BEGINNING POINT BEING LOCATED S 78-46-00 E, 50.22’
FROM A NAIL IN A SIDEWALK LOCATED AT THE NORTHWEST MARGIN OF BRYANT STREET AND
SOUTH SUMMIT AVENUE; THENCE FROM SAID BEGINNING POINT, WITH THE EASTERN MARGIN
OF S SUMMIT AVE, N 11-45-00 E 390.00’ TO A NAIL IN THE SIDEWALK, SOUTHEAST
MARGIN OF S SUMMIT AVE AND WEST MOREHEAD STREET; THENCE WITH THE SOUTHERN MARGIN
OF W MOREHEAD ST, ALONG A CURVE TO THE LEFT, WITH A RADIUS OF 1263.11’, AN ARC
OF 281.08’, AND BEARING & CHORD OF S 86-02-44 E, 280.50’ TO A 3/4” PIPE; THENCE
LEAVING SAID MARGIN OF W MOREHEAD ST, AND RUNNING WITH AN OLD ALLEYWAY S
03-10-25 E 195.06’ TO AN OLD IRON; THENCE S 06-46-31 E 26.14’ TO A #4 REBAR,
CORNER OF ABANDONED ALLEYWAY; THENCE WITH ABANDONED ALLEYWAY, ALONG A CURVE TO
THE LEFT, WITH A RADIUS OF 490.84, AN ARC OF 10.07’, AND BEARING AND CHORD OF S
70-09-42 W, 10.07’, TO A #4 REBAR; THENCE S 12-57-00 E 186.09’ TO A #4 REBAR,
LOCATED ON THE NORTHERN MARGIN OF BRYANT ST; THENCE WITH THE NORTHERN MARGIN OF
BRYANT ST, ALONG A CURVE TO THE RIGHT, WITH A RADIUS OF 1146.28’, AN ARC OF
10.09’, AND BEARING AND CHORD OF S 84-50-51 W, 331.94’ TO A #4 REBAR; THENCE
ALONG A CURVE TO THE RIGHT, WITH A RADIUS OF 1146.28’, AN ARC OF 333.11’, AND
BEARING AND CHORD OF N 86-34-31 W, 331.94’ TO A NAIL; THENCE N 78-15-00 W,
84.69’ TO THE POINT AND PLACE OF BEGINNING, CONTAINING 3.158 ACRES, MORE OR
LESS.

 

 A-1 

 

 

EXHIBIT B

 

FORM OF BILL OF SALE AND ASSIGNMENT

 

This instrument is executed and delivered as of the ____ day of _________, 201__
pursuant to that certain Agreement of Purchase and Sale (“Agreement”) dated
____________, 2015, by and between Southern Apartment Group-49, LLC (“Seller”),
and ____________________, a _________ limited liability company (“Purchaser”),
covering the real property described in Schedule 1 attached hereto (“Real
Property”).

 

(a)          Sale of Personality. For good and valuable consideration, Seller
hereby sells, transfers, assigns, sets over and conveys to Purchaser Seller’s
right, title and interest in and to the following (collectively, the
“Personality”):

 

(i)          Tangible Personality. All equipment, machinery, furniture,
furnishings, supplies and other tangible personal property owned by Seller, if
any, and Seller’s interest in any such property leased by Seller, now or
hereafter located in and used exclusively in connection with the operation,
ownership or management of the Real Property; and

 

(ii)         Intangible Personal Property. All intangible personal property used
exclusively in connection with the Real Property and the Improvements (as
defined in the Agreement), if any, including, without limitation: all well
permits, water and sewer taps, sanitary or storm sewer capacity or reservations
and rights under utility agreements with any applicable governmental or
quasi-governmental entities or agencies with respect to the providing of utility
services to the Land; the plans and specifications and other architectural and
engineering drawings for the Improvements; warranties; contract rights related
to the construction, operation, ownership or management of the Real Property;
the Development Approvals and all other governmental permits, approvals and
licenses (to the extent assignable); tenant lists and correspondence;
(collectively, the “Intangible Personal Property”).

 

(b)          Warranty. Seller hereby represents and warrants to Purchaser that
it is the owner of the property described above, that such property, if any, is
free and clear of all liens, charges and encumbrances other than the Permitted
Exceptions (as defined in the Agreement), and Seller warrants and defends title
to the above-described property unto Purchaser, its successors and assigns,
against any person or entity claiming, or to claim, the same or any part thereof
by, through or under Seller, subject only to the Permitted Exceptions as defined
in the Agreement. Except as otherwise provided in this paragraph (b), the
conveyance of the Personality is made by Seller on an “AS-IS, WHERE IS WITH ALL
FAULTS” basis.

 

IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale to be executed
as of the date written above.

 

SELLER:       SOUTHERN APARTMENT GROUP-49, LLC         By:     Name:     Title:
   

 



 1 

 

 

PURCHASER:                   By:     Name:     Title:    

 

 2 

 

 

SCHEDULE 1

 

LEGAL DESCRIPTION OF THE REAL PROPERTY

 

 3 

 

 

EXHIBIT C

 

FORM OF CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code of 1986, as amended (“Code”), provides
that a transferee (buyer) of a U.S. real property interest must withhold tax if
the transferor (seller) is a foreign person.

 

To inform ArchCo Residential, LLC, a Delaware limited liability company
(“Transferee”), that withholding of tax under section 1445 of the Code is not
required upon disposition of certain real property to the Transferee by Southern
Apartment Group-49, LLC, a North Carolina limited liability company
(“Transferor”), the undersigned hereby warrants, represents and certifies the
following on behalf of Transferor:

 

1.          The undersigned is the duly and acting __________________ of
Transferor.

 

2.          Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations), but rather is an entity formed under
the laws of one of the United States.

 

3.          Transferor is not a disregarded entity as defined in
section 1.1445-2(b)(2)(iii) of the Code;

 

4.          Transferor’s U.S. employer identification number is
________________.

 

5.          Transferor’s office address is _________________________________.

 

6.          Transferor understands that this certification may be disclosed to
the Internal Revenue Service by the transferee and that any false statement
contained in this certificate could be punished by fine, imprisonment, or both.

 

Under penalty of perjury the undersigned declares that the undersigned has
examined this certification and to the best of its knowledge and belief it is
true, correct, and complete.

 

TRANSFEROR:

 

SOUTHERN APARTMENT GROUP-49, LLC

 

By:     Date:   Name:         Title:        

 

 1 

 

 

EXHIBIT D

 

LETTER OF INTENT FOR JOINT VENTURE PARTICIPATION

 

[See attachment]

 

 1 

 

 

SCHEDULE 3.3

 

OWNER AFFIDAVIT AND INDEMNITY AGREEMENT

 

(NO RECENT IMPROVEMENTS AND NO EXECUTORY CONTRACTS FOR IMPROVEMENTS)

 

PARTIES: All parties identified in this section must execute this Agreement.

 

OWNER: (NOTE: A separate Agreement is required for each successive owner in the
120-Day Lien Period.)

 

PROPERTY: See Exhibit A.

 

(Insert street address or brief description and/or attach a description as
Exhibit A. Include here any real estate that is a portion of a larger,
previously unsegregated tract when that area is reasonably necessary for the
convenient use and occupation of Improvements on the larger tract.)

 

DEFINITIONS: The following capitalized terms as used in this Agreement shall
have the following meanings:

 

·Improvement: All or any part of any building, structure, erection, alteration,
demolition, excavation, clearing, grading, filling, or landscaping, including
trees and shrubbery, driveways, and private roadways on the Property as defined
below.

 

·Labor, Services or Materials: ALL labor, services, materials by or through
Owner for which a lien can be claimed under NCGS Chapter 44A, Article 2,
including but not limited to professional design services (including
architectural, engineering, landscaping and surveying) and/or rental equipment.

 

·Contractor: Any person or entity who has performed or furnished or has
contracted to perform or furnish Labor, Services or Materials pursuant to a
contract, either express or implied, with the Owner of real property for the
making of an Improvement thereon. (Note that services by architects, engineers,
landscapers, surveyors, furnishers of rental equipment and contracts for
construction on Property of Improvements are often provided before there is
visible evidence of construction.)

 

·120-Day Lien Period: The 120 days immediately preceding the date of recordation
of the deed to purchaser in the Office of the Register of Deeds of the county in
which the Property is located.

 

·Owner: The party listed above.

 

·Company: The title insurance company providing the title policy for the
transaction contemplated by the parties herein.

 

·Property: The real estate described above or on Exhibit A and any leaseholds,
tenements, hereditaments, and improvements placed thereon.

 

·All defined terms shall include the singular or plural as required by context.

 

AGREEMENT: For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and as an inducement to the issuance of a title
insurance policy or policies by Company insuring title to the Property without
exception to liens for Labor, Services or Materials; Owner first being duly
sworn, deposes, says and agrees:

 

1.          Certifications: Owner certifies that at no time during the 120-Day
Lien Period have any Labor, Services or Materials been furnished in connection
with a contract, express or implied, by or through Owner for Improvements to the
Property (including architectural, engineering, landscaping or surveying
services or materials or rental equipment for which a lien can be claimed under
NCGS Chapter 44A) nor have any Labor, Services or Materials been furnished on
the Property prior to the 120-Day Lien Period at the request of Owner that will
or may be completed after the date of this affidavit OR only minor repairs
and/or alterations to pre-existing Improvements have been made and Owner
certifies such repairs and/or alterations have been completed and those
providing Labor, Services or Materials for the repairs have been paid in full.
The Owner further certifies that no Mechanics Lien Agent has been appointed.
Owner further certifies that, to the knowledge of Owner, there are no parties in
possession of the Property other than those parties listed on Exhibit B attached
hereto and incorporated herein who have entered into lease agreements with
Owner.

 

 1 

 

 

2.          Reliance and Indemnification: This Agreement may be relied upon by
Company in issuance of a title insurance policy or policies insuring title to
the Property without exception to matters certified in this Agreement. The
provisions of this Agreement shall survive the disbursement of funds and closing
of this transaction and shall be binding upon Owner and anyone claiming by,
through or under Owner.

 

Owner agrees to indemnify and hold Company harmless of and from any and all
loss, cost, damage and expense of every kind, and attorney’s fees, costs and
expenses, which Company shall incur or become liable for, directly or
indirectly, as a result of reliance on the certifications of Owner made herein
or in enforcement of the Company’s rights hereunder.

 

3.          NCLTA Copyright and Entire Agreement: This Agreement and any
attachments hereto represent the entire agreement between the Owner and the
Company, and no prior or contemporaneous agreement or understanding inconsistent
herewith (whether oral or written) pertaining to such matters is effective.

 

PROVIDING A FALSE AFFIDAVIT IS A CRIMINAL OFFENSE

 

(SEAL)       By:             Printed or Typed Name/Title       By:            
Printed or Typed Name/Title  

 

State of _________________ County of ________________, Signed and sworn to (or
affirmed) before me this day by _________________________ and
_________________________ [insert name(s) of principals].

 

Date:             Notary Public  

 

My Commission Expires:______________________

 

(Affix Official/Notary Seal)

 

 2 

 

 

INSTRUCTIONS FOR COMPLETION OF

 

OWNER AFFIDAVIT AND INDEMNITY AGREEMENT

 

(NO RECENT IMPROVEMENTS AND NO EXECUTORY CONTRACTS FOR IMPROVEMENTS)

 

1.          This Owner Affidavit and Indemnity Agreement (the “Agreement”) form
is for use with any title insurer (the “Company”) regarding owner and lender
coverage for transactions affecting title to particular real estate in North
Carolina (the “Property”), a description of which must be included in this
Agreement, where there have been no Improvements made to the Property within the
120-Day Lien Period (as defined).

 

2.          The closing attorney must notify underwriting counsel for the
Company prior to closing regarding any filed Claim of Lien on Real Property or
Notice of Claim of Lien upon Funds, or any Notice of Claim of Lien upon Funds
known by the attorney or Owner to have been delivered to the Owner, whether on
the Property or on any property in the state of North Carolina, as this may
affect the Company’s decisions about whether to insure and on what basis.

 

At the very least, any filed Claim of Lien on Real Property must be paid in full
and canceled of record. Any delivered or filed Notice of Claim of Lien upon
Funds (by a subcontractor) must be paid in full and a waiver obtained from the
subcontractor. The attorney must discuss any questions or issues regarding these
with underwriting counsel for the Company prior to closing.

 

3.          This form is appropriate for use in transactions wherein no recent
Improvements have been made on the Property. If Labor, Services or Materials
(including surveying, architectural, engineering services or rental equipment)
for Improvements to the Property have been provided within the 120-Day Lien
Period (as defined in the Agreement) (other than minor repairs to existing
Improvements completed by Owner without the assistance of a Contractor or
supplier, or with evidence of payment at or before closing of completed work),
then either the

 

·NCLTA Form #2: OWNER/CONTRACTOR AFFIDAVIT, WAIVER OF LIENS AND INDEMNITY
AGREEMENT (FOR CONSTRUCTION RECENTLY COMPLETED) or

 

·NCLTA Form #3: OWNER/CONTRACTOR AFFIDAVIT, INDEMNITY AND LIEN SUBORDINATION
AGREEMENT (FOR CONSTRUCTION IN PROCESS OR IMMEDIATELY CONTEMPLATED WITH
CONSTRUCTION LOAN) should be used or

 

·NCLTA Form #5 (Owner) in conjunction with NCLTA Forms 6 and 7 (Potential Lien
Claimants), as applicable, should be used.

 

Note, however, that in the situation in which vacant unimproved Property is to
be conveyed and the purchaser has already retained Contractors, the seller may
execute this form, and the purchaser would provide NCLTA Form #3 or NCLTA Form
#5, as applicable as noted above, with regard to any potential combined purchase
and construction loan.

 

4.          NOTE: There may be transactions where no Improvements have been made
within the 120-Day Lien Period but work under an executory contract with the
Owner continues after closing. An “executory contract” is one under which
certain obligations remain to be performed in the future. Such post-closing
Improvements may give rise to lien rights in the Property. An example is a lot
purchase transaction involving the developer in a subdivision where development
or infrastructure work has temporarily stopped but could or would be restarted
after the date of this affidavit. In this scenario the NCLTA Form #2 or NCLTA
Form #3 should be used.

 

5.          Any variances in execution of this form or in parties signing must
be approved by underwriting counsel for the Company prior to closing.

 

 1 

 

 

EXHIBIT A

 

Property Description

 

 1 

 

 

EXHIBIT B

 

Rent Roll

 

 1 

 

 

SCHEDULE 5.3

 

SPECIAL WARRANTY DEED

 

[3” top margin to be added]

 

Prepared by and when recorded Return to:

 

Moore & Van Allen PLLC (EBR)
100 N. Tryon Street, Suite 4700

Charlotte, North Carolina 28202

*No Title Examination Conducted by Preparer*

 

Tax Stamps: $

 

STATE OF NORTH CAROLINA

 

COUNTY OF MECKLENBURG

 

SPECIAL WARRANTY DEED

 

THIS SPECIAL WARRANTY DEED is made this _____ day of __________, 20__ by and
between ____________________, a North Carolina limited liability company, having
an address of____________________, Attn: ____________________, hereinafter
called “Grantor”, and ____________________, a having an address of hereinafter
called “Grantee.” The words “Grantor” and “Grantee” include the neuter,
masculine and feminine genders, and the singular and the plural.

 

WITNESSETH:

 

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) in hand paid to
Grantor by Grantee at and before the execution, sealing and delivery hereof, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Grantor has granted, bargained, sold, aliened, conveyed and
confirmed, and by these presents does grant, bargain, sell, alien, convey and
confirm unto Grantee, and the successors, legal representatives and assigns of
Grantee all that tract or parcel of land lying and being in the County of
Mecklenburg, State of North Carolina, being more particularly described on
Exhibit A, attached hereto and incorporated herein by reference (the
“Property”).

 

TOGETHER WITH the tenements, hereditaments and appurtenances thereunto belonging
or in anywise appertaining and together with any estate, right, title, interest
or claim of Grantor, either in law or equity, to the Property; and

 

GRANTOR SHALL WARRANT and forever defend the right and title to the Property
unto Grantee, and the successors, legal representatives and assigns of Grantee,
against the claims of all persons whomsoever, claiming by, through or under
Grantor, but not otherwise; provided, however, that the warranties of title made
by Grantor herein shall not extend to any claims arising solely under any matter
set forth on Exhibit B attached hereto and incorporated herein.

 

No portion of the property herein conveyed includes the primary residence of
Grantor.

 

[SIGNATURE PAGE FOLLOWS]

 1 

 

 



IN WITNESS WHEREOF, Grantor has executed and sealed this Special Warranty Deed,
and delivered this Special Warranty Deed to Grantee, on the day and year first
written above.

 

    GRANTOR:           [Signature Block to be added]

 

STATE OF NORTH CAROLINA )     )   COUNTY OF MECKLENBURG )  

 

I certify that the following person(s) personally appeared before me this day,
each acknowledging to me that he or she signed the foregoing document:
_____________________________________________.

 

    Notary Public           (Print Name)  

 

My Commission Expires:_______________________

 

OFFICIAL SEAL

 

 2 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 1 

 

 

EXHIBIT A-1

 

TAX PARCEL INDENTIFIERS

 

The following are listed for county administration only – they do not impact the
conveyance property in the event of any discrepancy:

 

 1 

 

 

EXHIBIT B

 

EXCEPTIONS

 

[Permitted Exceptions]

 

 1 

 